Citation Nr: 1134886	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-28 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a cervical spine injury, including right hemiparesis, spasticity, and bowel impairment.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to October 1991, to include service in the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Pursuant to his request, the Veteran was scheduled for a hearing before the Board, sitting at the RO, in February 2011.  Prior to the occurrence of that hearing, the Veteran requested that his hearing be postponed to a later date, to which the Board agreed.  A Board hearing was thereafter scheduled to occur in August 2011, but in a written statement, dated in July 2011, and later received by the RO, the Veteran withdrew his request for a Board hearing.  No other request for a hearing remains pending.  

FINDING OF FACT

The Veteran sustained additional disability involving residuals of a cervical spine injury, to include right hemiparesis, spasticity, and bowel impairment, as a direct result of VA surgical treatment and to include specifically an event during the operative procedure that was not reasonably foreseeable in connection with that procedure.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation under 38 U.S.C.A. § 1151 for residuals of a cervical spine injury, to include right hemiparesis, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated.

Where a veteran has an additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service- connected.  38 U.S.C.A. § 1151.

For claims filed on or after October 1, 1997, as in this case where the § 1151 claim was received by VA in August 2005, the claimant must show that VA examination or treatment resulted in additional disability or death and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).

By changes effectuated as of September 2, 2004, 38 C.F.R. § 3.358 was rendered applicable only to claims received by VA prior to October 1, 1997.  See 69 Fed. Reg. 46433 (2004).  The provisions of 38 C.F.R. § 3.361 were promulgated for review of claims received on and after October 1, 1997.  Id.

Claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of 38 C.F.R. § 3.361(c), (d). 3 8 C.F.R. § 3.361(c).  The proximate cause of disability is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (as explained in § 3.361(c)), and: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Id.  Minor deviations from the requirements of 38 C.F.R. § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id. Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.  Id.

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

Under 38 C.F.R. § 17.32, except as otherwise provided in that regulation, all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances consent is implied. 38 C.F.R. § 17.32(b).

Under 38 C.F.R. § 17.32(c), an informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  

Under 38 C.F.R. § 17.32(d), an informed consent must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for human immunodeficiency virus.  

It is Veteran's contention that he suffers from major neurological complications from a surgical procedure undertaken by VA in August 2004 in order to alleviate right C-5 radiculopathy.  He alleges that right hemiparesis, among other complications, resulted from an untoward event during the conduct of a right C-4-5 foraminotomy and that there is no indication that his complications are other than permanent.  

Such allegations are accompanied by VA medical records indicating that, as contended, the Veteran underwent a right C4-5 foraminotomy in August 2004 at the VA Medical Center in Palo Alto, California, in order to treat right C-5 radiculopathy.  Informed consent, other than as noted on a VA Optional Form 22, Request for Administration of Anesthesia and for Performance of Operations and Other Procedures, for the conduct of a right C4-5 foraminotomy was, according to the VA report of hospitalization, obtained.  Therein, it was noted that the risks and benefits were explained, with the risks including but not limited to infection, bleeding, cerebrospinal fluid leakage, nerve damage causing weakness, paresthestia, surgical failure requiring additional surgery, and anesthesia complications causing cardiopulmonary compromise and death.  The Veteran was also reported to have understood these risks and to have decided to proceed.  

The VA operative report indicates that utilization of the Medtronics METX system was made to permit the attending surgeons to introduce a guidewire into the right C4-5 facet joint space.  On the second attempt to make that introduction, fluoroscopy showed that the guidewire and accompanying dilator had been inserted too deeply, with clear liquid suspicious for cerebrospinal fluid being noted.  Use of the METX system was aborted in favor of an open dissection and the procedure was accomplished in that way.  Profound right-side weakness was indicated postoperatively and emergent magnetic resonance imaging demonstrated right C4-5 cord edema, suggesting that indeed the METX guidewire had migrated inside dura.  The likelihood that the spinal cord had been punctured was also raised during the postoperative course.  Transfer of the Veteran for rehabilitation was effectuated in late August 2004, with entry of a pertinent diagnosis of C-5 American Spinal Injury Association D (incomplete spinal cord injury where motor function is preserved below the neurological level and at least half of the key muscles below the neurological level have a muscle grade of three or more) tetraplegia.  The Veteran's rehabilitation continued until his hospital discharge in early October 2004.  

VA examination in June 2006 yielded diagnoses of residual neurological deficits involving right hemiparesis with spasticity, hyperflexia and extensor plantar reflex; reduced sensation on the right half of the body; increased sensitivity to touch and pinprick on the left half of the body below the level of the cervical spine; and slight impairment in bowel function but no impairment in bladder function.  The other pertinent diagnosis was of a cervical spinal cord injury at C4-5 following surgery.  In the opinion of the VA examiner, additional disability of the Veteran had resulted from neck injury sustained during the surgical procedure at the Palo Alto VA Medical Center on August 26, 2004, which was considered to be due to an event not reasonably foreseeable.  In the examiner's opinion, the Veteran's additional disability was not due to carelessness, negligence, lack of proper skill, or similar instance of fault on the VA's part.  

Review of record indicates that the one and only medical opinion directly on point is to the effect that the additional disability incurred by the Veteran as a result of the mishap during the August 2004 surgery was due to an event not reasonably foreseeable.  The RO has denied the claim on the basis that there was no VA negligence or other fault of VA in the conduct of the aforementioned surgery and that the neurological deficits resulting from the spinal cord insult due to an insertion of a METX guidewire too deeply were among the risks of surgery to which the Veteran consented.  However, fault of negligence is not at issue of the additional disability is a result of an event not reasonably foreseeable.  The only medical professional to have addressed that question concluded, in pertinent part, that additional neurological disability was the result of an event not reasonably foreseeable.  To that end, the proximate cause of the additional disability suffered in this instance was an event which was not reasonably foreseeable by the Veteran or the surgical staff attending him at the time of his August 2004 cervical spine surgery and for which no specific, informed consent was given in connection with that surgery.  The Veteran had been informed of the risk of leaking spinal fluid, general neurological problems, and paresthesia (numbness).  However, he was not specifically informed that hemiparesis, spasticity, or bowel impairment might occur.  In light of this, as well as the 2006 VA opinion, the Board finds that the additional disability was as a result of an event not reasonably foreseeable.

In sum, the evidence supporting entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional neurological disability outweighs evidence to the contrary.  To that extent, the benefit sought on appeal is allowed, although the Veteran is advised that the payment of monetary benefits based on this § 1151 claim will be offset against those monies already received under his FTCA settlement.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

VA compensation under 38 U.S.C.A. § 1151 for additional neurological disability due to cervical spine surgery by VA in August 2004 is granted, subject to those provisions governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


